Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the communication, filed 3/8/21.
The IDS, filed 1/22/21, has been considered.
Claims 21-45 are pending.
The terminal disclaimer filed on 3/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10359940 and 9823849 patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment/Arguments
In view of the terminal disclaimer, filed 3/8/21, the previous double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 21-45 are allowed.
The prior art does not suggest the claimed a management controller, and its method of operation, coupled with a switch, the switch coupled with a plurality of compute nodes and a plurality of storage devices, the management controller to: separately assign pooled storage partitions in the plurality of storage devices to respective compute nodes from among the plurality of compute nodes based on one or more storage management policies; cause the separately assigned pooled storage partitions to be configured in the plurality of storage devices such that separate device controllers are arranged to manage each of the separately assigned pooled storage partitions, at least one storage device including multiple device controllers arranged to manage multiple separately assigned pooled storage partitions; cause emulated 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THAN NGUYEN/Primary Examiner, Art Unit 2138